Title: To Thomas Jefferson from Walter Franklin, 18 June 1808
From: Franklin, Walter
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Philada. June 18. 1808
                  
                  I take the Liberty of requesting your acceptance of the inclosed pamphlet. It is the Work of an active Member of the Society of Friends and written, I verily believe, from Motives honorable to the heart of the Author. He has been for several years much grieved by the part which has been usually taken by a Majority of his Brethren of that Community, on political occasions, and is ardently desirous of removing the prejudices by which they appear to be enveloped.
                  The object contemplated is unquestionably a very important one and I trust that this publication will have an useful tendency in effecting so desirable a purpose— Should it, on perusal, receive your approbation, it would afford me much pleasure, and be a source of high gratification to the Writer.
                  I am, Sir, with the greatest Respect your Friend & fellow-Citizen
                  
                     Walter Franklin
                     
                  
               